Motion for reargument of motion to dismiss appeal granted, and, upon reargument, motion to dismiss appeal denied upon the following conditions: That within five days from the entry of the order herein appellant pay respondent twenty dollars costs and also file an undertaking, with corporate surety, to secure the payment, with costs, of the judgment from which the appeal is taken, provided the same is affirmed; also that appellant perfect the appeal for the March term (for which term the case is set down) and be ready for argument when reached; otherwise, motion denied. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.